Case 3:17-cv-00820-MMH-PDB Document 85 Filed 10/30/19 Page 1 of 1 PagelD 850

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

MARK DAVIS, on behalf of himself and
all others similarly situated, et al.,

Plaintiffs,
Vv. Case No. 3:17-cv-820-J-34PDB

MARK S. INCH, in his official capacity as
an employee of the Florida Department
of Corrections, et al.,

Defendants.
/

 

NOTICE
The discussions are continuing, and the parties request more time for mediation. I am in
the process of scheduling another session for January 2020. I will keep you advised of the

process.

 

Dated October 29, 2019

Copies to:

Claire M. Wheeler, Esq.
Evan T. Shea, Esq.

Linda McDermott, Esq.
Daniel Andrew Johnson, Esq.
David Welch, Esq.

Joe Belitzky, Esq.

du dge Hov ace
